Citation Nr: 0730045	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  03-05 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

4.  Entitlement to service connection for scars from femoral 
bypass and pericardial window surgeries. 

5.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.  

6.  Entitlement to an initial compensable disability 
evaluation for bilateral hearing loss.  

7.  Entitlement to an initial evaluation in excess of 60 
percent for chronic obstructive pulmonary disease (COPD).

8.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities.  

9.  Entitlement to an effective date earlier than April 18, 
2002, for the grant of service connection for a lung disease, 
to include COPD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from June 1959 to May 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from various rating determinations of the 
Newark, New Jersey, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The veteran appeared at a Travel Board hearing before the 
undersigned at the RO in January 2007.  

The issues of entitlement to service connection for PTSD and 
for scars from femoral bypass and pericardial window 
surgeries, entitlement to increased evaluations for COPD and 
bilateral hearing loss, and entitlement to a total disability 
evaluation based upon individual unemployability due to 
service-connected disabilities, are REMANDED to the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  


FINDINGS OF FACT

1.  At his January 2007 hearing before the undersigned, the 
veteran, in writing and through testimony, indicated that he 
wished to withdraw his appeal as to the issue of entitlement 
to an increased evaluation for tinnitus.

2.  Resolving reasonable doubt in favor of the veteran, his 
coronary artery disease had its origins in service.  

3.  Resolving reasonable doubt in favor of the veteran, his 
hypertension had its origins in service.  

4.  The initial claim for service connection for a lung 
disorder was received on April 18, 2003.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by 
the appellant, as it relates to the issue of entitlement to 
an increased evaluation for tinnitus have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2006).

2.  Coronary artery disease was incurred in service.  
38 U.S.C.A. § 1131 (West 2002).

3.  Hypertension was incurred in service.  38 U.S.C.A. § 1131 
(West 2002) 

4.  The criteria for an effective date prior to April 18, 
2003, for service connection for a lung disorder, to include 
COPD, have not been met.  38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Tinnitus

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing or in testimony at a hearing.  38 C.F.R. 
§ 20.204. The veteran, in writing and through testimony at 
his January 2007 hearing, withdrew his appeal as to the issue 
of entitlement to an increased evaluation for tinnitus.  
Hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed 
without prejudice as it relates to this issue.


Service Connection

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In addition to the above, the pertinent laws and regulations 
provide that cardiovascular disease, to include hypertension, 
will be presumed to have been incurred in service if it had 
become manifest to a degree of ten percent or more within one 
year of the veteran's separation from service. 38 U.S.C.A. §§ 
 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310 and compensation is payable 
for the degree of aggravation of a nonservice-connected 
disability caused by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439 (1995).  VA has recently amended 
38 C.F.R. § 3.310 to explicitly include the holding in Allen.  
71 Fed. Reg. 52,747 (Sept. 7, 2006).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence; the claimant is required to submit evidence 
sufficient to justify a belief in a fair and impartial mind 
that the claim is well grounded.  Mere suspicion or doubt as 
to the truth of any statements submitted, as distinguished 
from impeachment or contradiction by evidence or known facts, 
is not justifiable basis for denying the application of the 
reasonable doubt doctrine if the entire, complete record 
otherwise warrants invoking this doctrine.  The reasonable 
doubt doctrine is also applicable even in the absence of 
official records, particularly if the basic incident 
allegedly arose under combat, or similarly strenuous 
conditions, and is consistent with the probable results of 
such known hardships.  38 C.F.R. § 3.102.


Coronary Artery Disease and Hypertension

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); see also VAOPGCPREC 5-
2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision on 
these issues, further assistance is unnecessary to aid the 
veteran in substantiating his claim.

Service connection is currently in effect for COPD associated 
with exposure to asbestos.

The veteran has been diagnosed on various occasions as having 
coronary artery disease, pericardial effusion, pericarditis, 
peripheral vascular disease, carotid stenosis, and hypertension.  
These diagnoses have been made in conjunction with and in 
addition to the veteran's COPD.  

At the time of a July 2002 VA examination, the veteran was 
diagnosed as having hypertension, coronary artery disease status 
post myocardial infarction, and a history of pericarditis and 
effusion.  

The veteran in various statements and at his January 2007 hearing 
expressed his belief that his coronary artery disease and 
hypertension were caused and/or aggravated by his service-
connected COPD.  

Following the veteran's January 2007 hearing, the Board, in May 
2007, requested a VHA opinion from the Director of the Las Vegas, 
Nevada, VA Medical Center (MC) on the issues of entitlement to 
service connection for coronary artery disease and hypertension.  

The examiner, following a comprehensive review of the claims 
folder, was requested to render the following opinions:  Was 
it at least as likely as not (50 percent probability or 
greater) that any current heart disease/disorder, including 
coronary artery disease and hypertension, was related to the 
veteran's period of service?  If not, was it as least as 
likely as not that any current heart disease/disorder, 
including coronary artery disease and hypertension, was 
caused or aggravated by the veteran's service-connected COPD?

In July 2007, the requested opinion was received.  The 
examiner noted that the claims folder had been reviewed and 
that the records clearly documented the following:  history 
of hypertension; history of coronary artery disease; history 
of COPD; asbestos exposure; chest x-rays and CT scans of the 
chest suggestive of pleural thickening and calcified plaques.

The examiner noted that there was documentation in the 
medical literature that a statistical correlation existed 
between coronary disease and asbestos exposure, especially if 
there was evidence of calcified plaque and pleural 
thickening, as was the case here.  He stated that it was 
therefore at least as likely as not that the veteran's 
current heart disease, including coronary disease and 
hypertension, had its clinical onset in the service and was 
causally related to the veteran's service.  He further opined 
that clearly the veteran's hypertensive cardiovascular 
disease had been aggravated by his service-connected COPD.  

For a veteran to prevail in his claim it must only be 
demonstrated that there is an approximate balance of positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for benefits to be 
denied. Gilbert v. Derwinski, 1 Vet. App. 49, at 54 (1990).  
While the evidence does not overwhelmingly support the grant 
of service connection for coronary artery disease and 
hypertension, it cannot be stated that the preponderance of 
the evidence is against the claim of service connection for 
depression and anxiety.

As the July 2007 VA medical examiner indicated that that it 
was at least as likely as not that the veteran's current 
heart disease, including coronary disease and hypertension, 
had its clinical onset in the service and was causally 
related to the veteran's service, it cannot be stated that 
the preponderance of the evidence is against the claim of 
coronary artery disease and hypertension.  Moreover, there is 
no contrary opinion of record.  Therefore, service connection 
for coronary artery disease and hypertension is warranted.  


Earlier Effective Date

The VCAA and implementing regulations impose obligations on 
VA to provide claimants with notice and assistance.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Additional VCAA notice is not generally required where, as in 
this case, the underlying claim has been granted and the 
appeal involves the downstream issue of the proper effective 
date.  Dingess v. Nicholson, 19 Vet. App. 473, 490-1 (2006).

Moreover, VA is not required to provide VCAA notice under 
38 U.S.C.A. §  5103(a) where undisputed facts render the 
claimant ineligible for the claimed benefit.  The General 
Counsel has held that VA is not required to assist a claimant 
in developing evidence to substantiate a claim where there is 
no reasonable possibility that such aid could substantiate 
the claim because there is no legal basis for the claim or 
because undisputed facts render the claimant ineligible for 
the claimed benefit.  VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 
59989 (2004).

Similarly the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA was not applicable 
where the outcome is controlled by the law, and the facts are 
not in dispute.  Livesay v. Principi, 15 Vet App 165, 178 
(2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).

In the instant case the relevant facts are not in dispute, 
and the law is controlling. Accordingly, the VCAA is not 
applicable.

Generally, under applicable criteria, the effective date of 
an award of compensation will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Unless otherwise 
provided, the effective date of an award of increased 
evaluation shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of the 
application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(o)(1).

Pursuant to 38 U.S.C.A. § 5110(a), the effective date of an 
award based on an original claim for benefits shall not be 
earlier than the date of receipt of application therefor.  In 
addition, 38 U.S.C.A. § 5101(a) provides in relevant part: A 
specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual.  Both of the statutes clearly establish that an 
application must be filed.  Pertinent law and regulation also 
provide that the effective date of an award of disability 
compensation shall be the day following separation from 
service or the date entitlement arose if the claim is 
received within one year of separation, otherwise the date of 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a veteran or his representative may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155(a).  38 C.F.R. § 3.155 has the 
important function of making clear that there is no set form 
that an informal written claim must take.  All that is 
required is that the communication indicate an intent to 
apply for one or more benefits under the laws administered by 
the Department, and identify the benefits sought.  Rodriguez 
v. West, 189 F.3d 1351 (1999).

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits if the report relates to a disability 
which may establish entitlement.  Once a formal claim for 
pension or compensation has been allowed or a formal claim 
for compensation has been disallowed for the reason that the 
service-connected disability is not compensable in degree, 
receipt of a report of examination or hospitalization by VA 
or the uniformed services will be accepted as an informal 
claim for benefits.  The date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
a claim.  The provisions of this paragraph apply only when 
such reports relate to examination or treatment of a 
disability for which service-connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  38 C.F.R. § 3.157.

38 C.F.R. § 3.157 (b)(2), specifically indicates that the 
date on which evidence is received from a private physician 
or layman is the date which will be used for effective date 
purposes.

The veteran's initial application for compensation and 
pension was received on April 18, 2002.  In a February 2003 
rating determination, the RO granted service connection for 
mild restrictive lung disease and assigned an effective date 
of April 18, 2002, the date of receipt of the veteran's 
original claim.  

In his March 2003 notice of disagreement, the veteran 
requested an earlier effective date for his lung disease.  He 
felt that the date should be from the date that he originally 
filed a claim for benefits at the Lyons VA Medical Center 
dated December 12, 2001.  In support of his claim, the 
veteran forwarded a photocopy of an Online Form 10-10EZ, 
which thanked him for using this online form to apply for VHA 
benefits for medical services at the Lyons VA Hospital on 
December 12, 2001.  It was noted that the information would 
be processed at the New Jersey HCS VA Hospital in East 
Orange, New Jersey.  

The veteran also submitted the results of a December 2002 
private PFT test at that time and a February 2003 letter from 
his private physician, N. Pennings, D.O., indicating that the 
veteran had been under his care since 1995.  

At his March 2007 hearing, the veteran indicated that he 
applied for benefits back in December 2001.  He noted that he 
applied for benefits in December 2001 but that they took so 
long to get processed.  He felt that he should be awarded 
benefits from December 2001.  

In Brannon v. West, 12. Vet. App. 32 (1998), the Court 
observed that while the Board must interpret an appellant's 
submissions broadly, the Board is not required to conjure up 
issues that were not raised by the appellant.  The Court has 
held that an appellant must have asserted the claim expressly 
or impliedly. See Isenbart v. Brown, 7 Vet. App. 537, 540-41 
(1995)

In support of his assertion that he had adequately raised a 
claim for service connection for a lung disorder prior to 
April 18, 2002, the veteran argues that the claim was 
reasonably raised by the notation that he applied for health 
benefits on line in December 2001.  Where review of all 
documents and oral testimony reasonably reveals that a 
claimant is seeking a particular benefit, VA is required to 
adjudicate the issue of the claimant's entitlement to such a 
benefit.  Suttman v. Brown, 5 Vet. App. 127, 132 (1993).  On 
the other hand, VA is not required to anticipate a claim for 
a particular benefit where no intention to raise it was 
expressed.  See Talbert v. Brown, 7 Vet. App. 352, 356-57 
(1995) (VA is not required to perform "prognostication" but 
to review issues reasonably raised).

"A specific claim in the form prescribed by the Secretary . . 
. must be filed in order for benefits to be paid or furnished 
to any individual under the laws administered by the 
Secretary."  38 U.S.C.A. § 5101(a); see also 38 C.F.R. § 
3.151(a).  A claim means a formal or informal communication 
in writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit." 38 C.F.R. 
§ 3.1(p). "Any communication or action, indicating an intent 
to apply for one or more benefits under the laws administered 
by the Department of Veterans Affairs . . . may be considered 
an informal claim. Such informal claim must identify the 
benefit sought." 38 C.F.R. § 3.155(a).  "Section 5101(a) is a 
clause of general applicability and mandates that a claim 
must be filed in order for any type of benefit to accrue or 
be paid." Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998).  Therefore, before the RO can adjudicate an original 
claim for benefits, the claimant must submit a written 
document identifying the benefit and expressing some intent 
to seek it.  Cf. Hamilton v. Brown, 4 Vet. App. 528, 544 
(1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) 
(holding that VA's failure to forward an application form to 
a claimant, who had submitted an informal claim under section 
3.155(a), waives the requirement to file a formal 
application).

The record contains no evidence that the veteran had ever 
expressed intent to seek service connection for a lung 
disorder prior to receipt of his claim in April 2002.  While 
the RO must interpret the veteran's submissions broadly, the 
RO is not required to conjure up issues that were not raised 
by the veteran.  See Talbert, supra. The veteran must have 
asserted the claim expressly or impliedly. See Isenbart, 
supra.

A claim for service connection for a lung disorder was not 
expressly or impliedly raised prior to April 18, 2002.  There 
are no VA examination reports or VA outpatient treatment 
records dated prior to this time can be interpreted as an 
informal claim for service connection for a lung disorder and 
the December 2001 application for health benefits does not 
identify what health benefits are being sought or whether 
additional benefits are also being sought pursuant to 
38 C.F.R. § 3.155.

A claim for service connection for a lung disorder was not 
expressly or impliedly raised prior to April 18, 2002.  


ORDER

The appeal, as to the issue of entitlement to an increased 
evaluation for tinnitus, is dismissed.

Service connection for coronary artery disease is granted.  

Service connection for hypertension is granted.  

An effective date earlier than April 18, 2002, for the grant 
of service connection for a lung disorder, to include COPD, 
is denied.   


REMAND

With regard to the issue of service connection for PTSD, the 
Board notes that while some of the veteran's claimed 
stressors cannot be verified due to their general nature or 
lack of specificity, the Board does observe that the veteran 
was stationed aboard the USS Hornet from May 1961 to April 
1962.  Deck logs obtained from the Hornet demonstrate that at 
least several planes crashed while landing and taking off 
while the veteran was stationed aboard the USS Hornet.  The 
veteran has testified as to seeing crashes aboard the Hornet 
and almost being hit by debris from these crashes.  

As a result of the testimony and the ship's logs, the Board 
is of the opinion that the veteran's claimed stressors of 
seeing planes crash while aboard the Hornet have been 
verified.  The Board is of the opinion that the veteran 
should be afforded a VA examination to determine if only 
these verified stressors were sufficient to result in the 
veteran's current diagnosis of PTSD.  

With regard to the claim of service connection for scars from 
femoral bypass and pericardial window surgeries, the Board 
notes that based upon the above actions, service connection 
is now in effect for coronary artery disease and 
hypertension.  As noted above, secondary service connection 
on the basis of aggravation is permitted under 38 C.F.R. 
§ 3.310 and compensation is payable for the degree of 
aggravation of a nonservice-connected disability caused by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).  VA has recently amended 38 C.F.R. § 3.310 to 
explicitly include the holding in Allen.  71 Fed. Reg. 52,747 
(Sept. 7, 2006).  Based upon service connection now being in 
place for coronary artery disease and hypertension, the Board 
is of the opinion that the veteran should be afforded a VA 
examination to determine what, if any relation, exists 
between the veteran's service-connected coronary artery 
disease and hypertension and his femoral bypass or 
pericardial window surgeries and their resulting scars.  

With regard to the issue of an increased evaluation for COPD, 
the Board notes that the last comprehensive VA examination 
afforded the veteran with regard to his COPD occurred in 
November 2005.  Moreover, the veteran reported at his January 
2007 hearing that he was now on the equivalent of daily 
oxygen therapy.  The Board further notes that there have been 
no findings of the absence or presence of many of the factors 
to be considered when determining if a 100 percent disability 
is warranted.  

A 100 percent rating is warranted for disability manifested 
by an FEV-1 less than 40 percent of predicted value; or the 
ratio of Forced Expiratory Volume in one second to Forced 
Vital Capacity (FEV-1/FVC) less than 40 percent; or Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) less than 40 percent of predicted; or 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation); or cor 
pulmonale (right heart failure); or right ventricular 
hypertrophy; or pulmonary hypertension (shown by Echo or 
cardiac catheterization); or episode(s) of acute respiratory 
failure; or requires outpatient oxygen therapy.

VA regulations provide that where "diagnosis is not supported 
by the findings on the examination report or if the report 
does not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes." 38 C.F.R. § 4.2.  Where the Board makes 
a decision based on an examination report that does not 
contain sufficient detail, remand is required "for compliance 
with the duty to assist by conducting a thorough and 
contemporaneous medical examination."  Goss v. Brown, 9 Vet. 
App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 
(1993).

With regard to the issue of an increased evaluation for 
hearing loss, the Board notes that at the time of his January 
2007 hearing, the veteran testified that his hearing had 
become worse since the last VA examination.  VA is obliged to 
afford veterans contemporaneous examinations where there is 
evidence of an increase in the severity of the disability.  
VAOPGCPREC 11-95 (1995).  The veteran is competent to provide 
an opinion that his disability has worsened.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

In view of the Board's decision granting service connection 
for coronary artery disease and hypertension, it is necessary 
for an agency of original jurisdiction to determine the 
percentage evaluation for that disability, and to obtain an 
opinion as to the impact of the disability on the veteran's 
employability.

The Court has also held that in the case of a claim for total 
rating based on individual unemployability, the duty to 
assist requires that VA obtain an examination which includes 
an opinion on what effect the veteran's service-connected 
disabilities have on his ability to work.  38 U.S.C. 
§ 5107(a); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 
C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of any psychiatric disorder(s) 
including PTSD which may be present.  The 
claims file must be made available to the 
examiner.  Any indicated tests and 
studies should be performed.

If a diagnosis of PTSD is appropriate, 
the examiner should specify whether the 
verified September and November 1961 
planes crashes which occurred while the 
veteran was on board the USS Hornet 
would qualify as a stressor that would 
produce PTSD?  If so, does the veteran 
have PTSD due to these stressors?  
Complete detailed rationale is 
requested for each opinion that is 
rendered.  

2.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of any current femoral bypass 
and/or pericardial window scars.  All 
necessary tests and studies should be 
performed and all findings should be 
reported in detail.  The claims folder 
must be made available to the examiner 
for review.

The examiner is requested to render the 
following opinion:  Is it at least as 
likely as not (50 percent probability 
or greater) that the veteran's service-
connected coronary artery disease or 
hypertension is related to the femoral 
bypass or pericardial wall surgeries 
and the resulting scars either directly 
or by way of aggravation.  The examiner 
is to set forth all findings and 
conclusions in a clear, comprehensive 
and legible manner.  Complete detailed 
rationale is requested for each opinion 
that is rendered.

3.  Schedule the veteran for a VA 
examination to determine the severity of 
his service-connected hearing loss.  All 
indicated tests and studies, including an 
audiogram, should be performed and all 
findings should be reported in detail.

4.  Schedule the veteran for a VA 
examination to determine the extent and 
severity of his service-connected COPD.  
The claims folder should be made 
available to the examiner.  All necessary 
tests and studies are to be performed, 
including pulmonary function tests, and 
all findings are to be reported in 
detail.  It is essential that the 
pulmonary function study contains the 
full range of results necessary to rate 
the disability under the diagnostic 
criteria (FEV-1, FVC, DLCO (SB), maximum 
exercise capacity, maximum oxygen 
consumption with cardiorespiratory 
limitation).  The presence or absence of 
right ventricular hypertrophy, cor 
pulmonale, pulmonary hypertension, or 
outpatient oxygen therapy should also be 
documented.

5.  Schedule the veteran for appropriate 
examinations to determine the impact of 
the veteran's service-connected 
disabilities on his ability to maintain 
gainful employment.  The claims folder 
must be made available and be reviewed by 
the examiner.  The examiner(s) is (are) 
requested to render the following 
opinion: Do the veteran's service-
connected disabilities preclude 
employment consistent with his education 
and occupational experience?  The 
examiner(s) should provide a rationale 
for the opinion(s).

6.  If any of the claims remain denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be remanded to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


